Case 3:20-cr-02231-DMS Document 42 Filed 02/18/21 PageID.98 Page 1 of 1



1
2

3
4
5
6                              UNITED STATES DISTRICT COURT

7                            SOUTHERN DISTRICT OF CALIFORNIA

 8                      (MITCHELL D. DEMBIN, MAGISTRATE JUDGE)

9    UNITED STATES OF AMERICA,                   CASE NO.: 20 CR 2231 OMS

10                        Plaintiff,
                                                 ORDER TO CLOSE INTEREST BEARING
11            V.                                 ACCOUNT AND DISBURSE FUNDS

12   LUIS RANGEL
                          Defendant.
13
14
15            BOND HAVING BEEN EXONERATED and GOOD CAUSE APPEARING, IT IS

16   HEREBY ORDERED that the Clerk release the amount of $2500.00, plus interest,

17   forthwith from the interest bearing account in the above entitled case. The funds shall
18   be sent to: Jorge Rangel, 938 Parkbrook St., Spring Valley, CA 91977.

19            IT IS FURTHER ORDERED that the Clerk is authorized to deduct a fee for the

20   handling of all funds deposited with the court and held in interest bearing accounts or

21   instruments. The fee must be equal to that authorized by the Judicial Conference of
22   the United States and set by the Director of Administrative Office of the United States

23   Court.
24        IT IS FURTHER ORDERED that the funds be returned forthwith and not
25   held for a period if time to see if an appeal is filed pursuant to Local Rule 67 .1.

26            IT IS SO ORDERED.

27
     Dated: 2/18/2021
28                                     Mitchell D. Dembin
                                       United States Magistrate Judge
